Citation Nr: 1448848	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to March 1974.  The Veteran died on September [redacted], 1990.  The appellant in this case is the Veteran's surviving spouse.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is associated with the claims file.  

The hearing transcript shows that the issues were characterized as including an application to reopen a previously denied claim for dependency and indemnity compensation (DIC) and entitlement to accrued benefits.  A review of the claims file reveals that a claim for DIC benefits was filed in November 1990 by the Veteran's son, not by the appellant.  The appellant did not file a claim for DIC benefits until June 2010.  Therefore, her claim is not characterized as an application to reopen.  

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1. The Veteran died in September 1990.  

2. The appellant did not submit a claim for accrued benefits within one year of her spouse's death in 1990. 
CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted as a matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2014); 38 C.F.R. § 3.1000(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014). Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the claimant would result in a different outcome.  See Manning, 16 Vet. App. at 542-43; Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004; see also Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Accrued benefits are defined as "periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid for a period not to exceed two years."  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2014); 38 C.F.R. § 3.1000(a) (2014).  Accrued benefits may be paid upon the death of a veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).  

In this case, the Veteran died in September 1990.  As discussed above, the appellant did not file a claim for death benefits until June 2010.  This was more than a year after the Veteran's death.  Thus, the appellant has no legal entitlement to accrued benefits because her application was not timely filed as required by the statute governing claims for accrued benefits.  


ORDER

Entitlement to accrued benefits is denied.  


REMAND

Pursuant to 38 U.S.C.A § 1310, DIC benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran died in September 1990.  His sole cause of death was listed on his death certificate as midbrain glioma with no contributing factors.  At the time of the Veteran's death, he was not service connected for any condition.  In June 2010, the appellant filed a claim for DIC benefits.  In support of her claim, the appellant asserted her belief that the Veteran's cause of death was the result of his exposure to herbicides while stationed in the Republic of Vietnam.  A response received from the National Personnel Records Center contains a verification of Vietnam Service for the Veteran from 1966 to 1967 and 1969 to 1970.  As such, the Veteran is therefore presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes that the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for, amongst other things, glioma. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed.Reg. 81332-01, 81334 (Dec. 27, 2010) ("[The National Academy of Sciences] discussed four new studies regarding cancers of the brain and nervous system (including the eye).  It found that the new studies were consistent in finding no association between herbicide exposure and the development of gliomas (the most common type of brain cancer).").  However, "[t]he determination to not establish a presumption of service connection, based on exposure to herbicides . . . does not in any way preclude VA from granting service connection for [glioma]."  Id. at 81332.  Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  

In the present case, a medical nexus opinion regarding the determinative issue of service connection has not been obtained.  VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  Particularly,  38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)).  

Here, the Board cannot conclude that no reasonable possibility exists that obtaining a medical opinion in this case would not aid the appellant in substantiating her claim of service connection for the cause of the Veteran's death.  Accordingly, the agency of original jurisdiction (AOJ) should obtain a medical opinion to determine whether it is at least as likely as not that the Veteran's midbrain glioma was related to service, to include his presumed exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an opinion by an epidemiologist or physician with experience in assessing the causes of glioma.  The claims folder, and a copy of this remand, must be provided to and reviewed by the medical reviewer prior to his/her providing an opinion.  The VA reviewer must consider the other evidence of record; specifically, the reviewer should consider statements from the appellant and all VA and private medical records

The reviewer should be asked to opine on the likely etiology of the Veteran's midbrain glioma; specifically, on whether it was at least as likely as not that the Veteran's midbrain glioma was the result of his presumed exposure to herbicides during military service.  If the reviewer's opinion is negative in this regard, the reviewer should opine as to whether it is at least as likely as not that the Veteran's midbrain glioma is otherwise directly related to service.  A complete rationale for the opinion should be provided, to include citation to pertinent evidence of record, and medical authority, as appropriate.  

2. The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the medical reviewer for necessary corrective action, as appropriate.

3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


